UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4344


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ULICES ALIDER RIVAS-CRUZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00247-WO-1)


Submitted:   December 30, 2011            Decided:   January 11, 2012


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ulices Alider Rivas-Cruz appeals the forty-one month

sentence imposed pursuant to his guilty plea to one count of

illegally reentering the United States after having been removed

as an aggravated felon, in violation of 8 U.S.C. § 1326(a),

(b)(2) (2006).       Rivas-Cruz argues that the district court erred

by   including       in    his   criminal      history      calculation     a     DWI

conviction for which the evidence was insufficient to establish

that he was the person convicted of the offense.                        Finding no

error, we affirm.

            In   calculating        the   advisory       Guidelines     range,    the

district    court’s       factual   findings      must    be   supported    by    the

preponderance of the evidence.                United States v. Morris, 429
F.3d 65, 72 (4th Cir. 2005).              This court reviews the district

court’s    factual    findings      for   clear   error.       United    States    v.

Tucker, 473 F.3d 556, 560 (4th Cir. 2007).                        Records of the

conviction in question showed Rivas-Cruz’s name, address, date

of birth, and driver’s license number.                   Against this background

of reliability, the district court was not required to credit

Rivas-Cruz’s     unsworn     explanation      that   he     was   the    victim    of

identity theft, especially given the unlikelihood of the thief

having returned to court to plead guilty.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

                                          2
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3